Citation Nr: 0948050	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death. 


WITNESS AT HEARING ON APPEAL

Appellant; witness.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from April 1945 to November 1946. 
The Veteran died in 1998. The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant testified via videoconference at a Board hearing in 
August 2008.  In February 2009, this case was remanded for 
compliance with VA's duty to notify the appellant of what 
evidence would substantiate her claim, in accordance with 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
cause of death was denied by an unappealed rating decision in 
June 1998.  

2.  The evidence that has been received since the June 1998 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for cause of 
the Veteran's death.


CONCLUSIONS OF LAW

1. The June 1998 rating decision which denied service 
connection for cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2. Evidence submitted since the June 1998 rating decision 
denying service connection for cause of the Veteran's death 
is not new and material.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

In letters dated in July 2007, March 2008, February 2009, and 
June 2009, the RO provided notice to the appellant regarding 
the information and evidence necessary to substantiate her 
claims for service connection for cause of the Veteran's 
death.  The RO also specified the information and evidence to 
be submitted by her, the information and evidence to be 
obtained by VA, and the need for her to advise VA of or 
submit any further evidence that pertained to her claim, as 
well as that information needed to substantiate a claim of 
service connection for the cause of death of a veteran.  
Hupp, above.; see 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service connection 
for PTSD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to an appellant who is petitioning to reopen a claim.

The Court held that VA must notify an appellant of the 
evidence and information that is necessary to both reopen the 
claim and establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation 
to provide an appellant with notice of what constitutes new 
and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the 
time that the prior claim was finally denied.  This notice 
was provided to the appellant in the June 2009 letter. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


New and Material Evidence

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

The record reflects that a June 1998 rating decision denied 
the appellant's claim of entitlement to service connection 
for cause of the Veteran's death.  The RO sent notice of the 
decision to the appellant at her last address of record.  The 
appellant did not appeal the decision.  Therefore, the June 
1998 rating decision became final. 38 U.S.C.A. § 7105(c).  

In June 2007, the appellant filed a petition to reopen a 
claim for service connection for cause of death.  The 
appellant failed to submit new and material evidence in 
support of her claim and therefore, the petition to reopen is 
denied.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under the provisions of 38 C.F.R. § 3.156(a), defining new 
and material evidence, "new" evidence remains that which 
was not previously of record.  However, to be material under 
the new guidelines, the evidence must raise a reasonable 
possibility of substantiating the claim, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).
A review of the statement of the case shows that the RO 
denied reopening the claim; however, the Board is not bound 
by the RO's actions.  The Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection cause of 
death.

Service connection for cause of death was denied by a rating 
decision in June 1998.  Then as now, the record showed that 
the Veteran died of thyroid cancer, and that the appellant 
claimed that the thyroid cancer was caused by exposure to 
radiation, as a result of the Veteran's military service in 
Japan two weeks after the atomic bombs in Hiroshima and 
Nagasaki.  However, the RO denied the claim as the evidence 
did not show that the Veteran had exposure to ionizing 
radiation during service, nor did it show that the Veteran 
was stationed within any distance closer than "590 miles to 
Nagasaki, and 420 miles to Hiroshima."  See Defense Special 
Weapons Agency Report, dated May 20, 1998. 

The evidence of record at the time of the June 1998 rating 
decision consisted of private medical records, statements by 
the appellant and her daughter, response from the Defense 
Special Weapons Agency, and the Veteran's statement regarding 
his exposure to radiation while on active duty.  While the RO 
noted that the Veteran had died from thyroid cancer, the 
appellant's claim was denied on the basis that the record did 
not reflect the Veteran's exposure to ionizing radiation or 
service within a ten mile radius of the city limits of 
Hiroshima or Nagasaki.


Since the June 1998 decision, the appellant has submitted 
several statements by herself and her daughter, additional 
clinical and medical records, internet articles, and a series 
of letters from the Veteran to his sister while he was 
stationed in Japan.  The transcript from the August 2008 
Board hearing is also in the file.  In her statements, the 
appellant asserted that her husband served in Japan and was 
specifically stationed near the Hiroshima/Nagasaki areas and 
was therefore exposed to ionizing radiation.  The appellant 
also points to the Veteran's medical records and claims that 
his form of cancer could only have been caused by ionizing 
radiation and typically lays dormant for 40-50 years before 
showing signs of cancer, as was the case for the Veteran.  
 
On review, the Board finds the appellant has not submitted 
new and material evidence to reopen her service connection 
claim for the Veteran's cause of death.  To the extent that 
the appellant has reiterated prior contentions regarding the 
Veteran's claimed exposure to radiation, they are not new.  
Essentially, the appellant had previously asserted that she 
had been told by her husband that he was within 200 miles of 
Nagasaki and Hiroshima - contentions she presently reargues.  

The statements of the Veteran's daughter, and the photocopies 
of letters sent to the Veteran's sister from the Veteran, 
while "new," are not material.  The Veteran's daughter 
essentially relates the history of this appeal since its 
inception, and details her own research efforts.  However, 
this data does not raise a reasonable possibility of 
substantiating the claim, either in isolation or when 
considered with previous evidence of record.  As to the 
photocopies of the letters from the Veteran to his sister, 
these contain no material information to suggest that during 
his active military service, the Veteran was stationed in any 
other places other than Tokyo or Yokohama.  

The new evidence, either alone or with the prior evidence of 
record does not relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  

The appellant's primary contention is that the Veteran served 
in the Hiroshima and Nagasaki areas of Japan during World War 
II, thus establishing that he was exposed to ionizing 
radiation.  His military service in Japan during World War II 
is not in dispute.  What was not shown in June 1998 and still 
is not shown is that the Veteran served on active duty in an 
area where he was exposed to ionizing radiation during the 
Hiroshima/Nagasaki occupation period.  The report prepared by 
the Defense Special Weapons Agency indicates that when 
Veteran served on active military duty, he was based in the 
areas of Tokyo and Yokohama.  Furthermore, the Veteran's own 
statement, submitted in February 1998, stated that he was 200 
miles from the atom bomb site.  

The appellant reargues that the Veteran had an extended 
period of Government service in Japan, subsequent to his 
discharge from the U.S. Army, and that he worked as a 
civilian for several more years.  However, while certain 
enumerated types of civilian service may qualify for VA 
benefits in limited circumstances, the Veteran's service is 
not among such categories.  See 38 C.F.R. § 3.37.  Assuming 
without deciding that he was in the affected areas subsequent 
to his active duty, such is immaterial, as compensation can 
only be sought for injuries sustained while on active duty.  
See Selley v. Brown, 6 Vet. App. 196 (1994).

Further, to the extent that the appellant reargues her 
contention that the Veteran's terminal disease can only be 
caused by exposure to radioactive substances and that such 
exposure could have only come from his active military 
service and therefore service connection for the cause of 
death should be granted, the record is the same as it was in 
June 1998:  there is no competent evidence of the Veteran's 
exposure to radioactivity during active military service nor 
competent medical evidence that the Veteran's terminal 
disorder was caused by any incident of active military 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The appellant has also essentially argued that since the 
Veteran's service personnel records may have been destroyed 
by a fire at the National Personnel Records Center, she 
should be afforded the benefit of the doubt in the resolution 
of this claim.  However, the presumed loss or destruction of 
Government records does not create an "adverse presumption" 
against the Government. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215, 
218 (2005); affirmed 455 F.3d 1346 (2006).	

The appellant has also essentially contended that since the 
Veteran was not tested for any type of radioactive exposure 
or radiogenic disease while serving on active duty, it is 
fundamentally unfair to deny the benefit sought.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to active military 
service.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for the cause of the Veteran's death as required by 38 C.F.R. 
§ 3.156(a).  The evidence is not considered new and material 
for the purpose of reopening the claim, and the appeal will 
be denied.  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the appellant's claim for entitlement to 
service connection for cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


